PRESS RELEASE For Release: Immediate Contact: Scott Monette 314/877-7113 RALCORP HOLDINGS ANNOUNCES RESULTS FOR THE FOURTH QUARTER OF FISCAL 2 St. Louis, MO, November 12, 2008 … Ralcorp Holdings, Inc. (NYSE:RAH) today reported that results for the fourth quarter and full fiscal year ended September 30, 2008.Fiscal 2008 diluted earnings per share, excluding the impact of restructuring charges and the items in the table below, and excluding the profit contribution for the recently acquired Post Foods business and incremental interest expense related to that acquisition, were approximately 5% above the corresponding amount for fiscal 2007.The acquisition of Post Foods increased reported earnings per share by approximately $.18 for the quarter and $.16 for the year ended September 30, 2008.This accretion benefited from the seasonally strong sales and earnings of Post Foods during the months of
